Citation Nr: 9932613	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1959 to July 
1960.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina RO.  A rating action in June 1993 granted 
service connection for tinnitus, and assigned a 
noncompensable evaluation.  A Notice of Disagreement (NOD) 
with this determination was received in September 1993.  A 
Statement of the Case (SOC) was issued in November 1993.  A 
Substantive Appeal was received in February 1994.  
Subsequently, by rating action of September 1994, the RO 
denied the veteran's claims for an increased rating for left 
ear hearing loss and a compensable evaluation for tinnitus.  
A Supplemental SOC (SSOC) with respect to the denial of a 
compensable evaluation for tinnitus was issued in September 
1994.  The NOD with the denial of an increased rating for 
left ear hearing loss was received in October 1994.  An SSOC 
with respect to the denial of an increased rating for left 
ear hearing loss was issued in April 1995.  A Substantive 
Appeal with respect to that issue was received in August 
1995.  The appeal was received at the Board in October 1996.  

In June 1997, the veteran gave testimony at a hearing on 
appeal before the undersigned Member of the Board in 
Washington, D.C.  A transcript of the hearing is of record.  
Submitted at the hearing were VA medical records dated from 
June 1975 to December 1996, which were accompanied by a 
waiver of prior consideration by the RO.  

In March 1998, the Board remanded this case to the RO for 
further development.  Additional medical records were 
received subsequently in 1998, and VA examinations were 
conducted in April 1998.  An SSOC was issued in December 
1998.  The appeal was returned to the Board in March 1999.

By letter of October 1996, the RO notified the veteran that, 
pursuant to 38 C.F.R. § 20.1304, he had either 90 days from 
the date of that letter within which to appoint a 
representative to represent him in his appeal to the Board, 
or the date that the Board promulgated a decision in his 
case, whichever came first.  No response was received from 
the veteran within the designated time period, and a Board 
decision was issued in March 1998.  In March 1999, the Board 
received VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, from the veteran 
wherein he appointed the American Legion as his 
representative to present his claim for VA benefits.  By 
letter of September 1999, the Board notified the veteran 
that, pursuant to the provisions of 38 C.F.R. § 20.1304, the 
Board could not now accept his appointment of the American 
Legion as his representative in this appeal, and advised him 
of his right to file a written motion to appoint the American 
Legion as his representative and to show cause as to why he 
failed to appoint a representative within the 90-day period 
specified in the RO's October 1996 letter.  The Board further 
notified the veteran that action in his appeal was being 
suspended for 30 days from the date of the September 1999 
letter to afford him an opportunity to respond, noting that 
the Board would proceed with appellate review of this case if 
the veteran failed to file the required formal motion to 
appoint the American Legion as his representative.  No 
response was received from the veteran within the designated 
time period.     

The issue of an increased evaluation for left ear hearing 
loss is the subject of the REMAND section of this decision, 
below.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. The veteran's tinnitus may be characterized as persistent 
or recurrent.



CONCLUSION OF LAW

The veteran's tinnitus is 10 percent disabling according to 
the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10, 4.7, 
4.87, Diagnostic Code 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

At a May 1992 RO hearing, the veteran testified that he first 
noted ringing in his ears during service which persisted from 
that time to the present.  At a February 1993 Board hearing 
in Washington, D.C., he reported occasional and intermittent 
tinnitus.  

Private medical records of February 1994 indicated that the 
veteran had occasional tinnitus in both ears.    

At the June 1997 Board hearing on appeal, the veteran 
testified that he had continuous ringing in his ears which 
impaired him in his job as a mail sorter at the Post Office.    

The veteran was afforded a VA audiological evaluation in 
April 1998.  A tinnitus worksheet and a report of medical 
history completed by a VA clinician reflects the veteran's 
history of acoustic trauma and complaints of constant, high- 
and low-pitched, non-pulsatile tinnitus which had a very 
annoying effect on his daily living.  On audiological 
evaluation a few days later, another examiner noted the 
veteran's complaints of constant and very annoying tinnitus, 
and the diagnoses included tinnitus.  


B.  Legal analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his tinnitus is 
worse than currently evaluated, and the Board finds that he 
has thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Schedule) (38 C.F.R.    Part 4).  Separate 
diagnostic codes identify the various disabilities.  The 
percentage ratings contained in the Schedule represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred in or aggravated by military service, and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In determining the percentage 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record, 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
governing regulations include          38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

The RO has assigned a noncompensable rating evaluation for 
tinnitus pursuant to Diagnostic Code 6260 of the Schedule.  
In every instance where the Schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
Under Diagnostic Code 6260 as in effect prior to June 10, 
1999, persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma warrants a 10 percent rating.  
This is the maximum rating assignable under this diagnostic 
code, and no other applicable provision of the Schedule 
provides for a higher schedular evaluation.  Effective on and 
after June 10, 1999, the schedular rating criteria for 
Diseases of the Ear were amended.  Under the revised rating 
criteria, a maximum 10 percent rating is warranted for 
recurrent tinnitus.  Since the schedular (regulatory) 
criteria changed during the pendency of the appeal and prior 
to a final Board decision on this issue, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In this case, the testimonial and clinical evidence of record 
since June 1997 shows the veteran's consistent recorded 
complaints of constant and very annoying tinnitus which had 
impaired him industrially.  Accordingly, the Board finds that 
the evidence supports the grant of an increased rating to 10 
percent for tinnitus, inasmuch as the tinnitus may accurately 
be characterized as either persistent or recurrent, and the 
benefit sought on appeal is granted to this extent.  

In reaching this determination, the Board notes that the 10 
percent evaluation hereby granted is the maximum schedular 
rating assignable under either the old schedular criteria in 
effect prior to June 10, 1999, or the new rating criteria 
effective on and after June 10, 1999.  As the veteran's 
disagreement with the noncompensable rating assigned the 
tinnitus has been noted since his September 1993 NOD, he is 
entitled to application of the versions of Diagnostic Code 
6260 which are most favorable to him.  In this case, the 
Board's grant of the maximum schedular rating of 10% results 
in no prejudice to the veteran, despite the fact that the RO 
in this case had not considered rating the veteran's tinnitus 
under the revised schedular criteria effective on and after 
June 10, 1999, inasmuch as the maximum schedular rating for 
tinnitus is 10% under either the old or new criteria.  See 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  


ORDER

An increased rating to 10 percent rating for tinnitus is 
granted, subject to the applicable regulations governing the 
payment of monetary benefits.  


REMAND

The March 1998 Board Remand Order directed the RO to 
undertake further evidentiary development.  In pertinent 
part, the RO was directed to afford the veteran VA 
examinations to ascertain the degree of severity of his left 
ear hearing loss.  It was also requested that the examiners 
review pertinent aspects of the veteran's medical and 
employment history.  

The record reflects that the veteran was afforded VA 
audiological and otolaryngological examinations in April 1998 
in connection with his claim. However, appellate review of 
those examination reports discloses that the examiners failed 
to provide the requested commentary regarding the effect of 
the veteran's service-connected left ear hearing loss on his 
employability.  Under the circumstances, the Board is of the 
opinion that the examination is inadequate for rating 
purposes.  See 38 C.F.R. § 4.2.  Where the remand orders of 
the Board are not complied with, the Board errs in failing to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Against this background, the Board is constrained to remand 
this case to the RO for further development of the evidence 
and for compliance with the previous remand order to ensure 
due process of law.  

The Board also notes that the veteran's hearing loss has been 
rated pursuant to the criteria found at 38 C.F.R. § 4.85.  
During the pendency of this appeal, the VA rating criteria 
for evaluation of hearing impairment were revised, effective 
June 10, 1999.  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or VA Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13.  Inasmuch as the RO has not considered the 
veteran's claim under the revised rating criteria, the Board 
finds that such readjudication is necessary prior to an 
appellate decision in this appeal (See Bernard), and this 
case must be remanded to the RO for such readjudication.  
Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
obtain the names and addresses of all 
medical providers who treated him for 
complaints regarding his left ear 
hearing loss since April 1998.  After 
securing the necessary medical 
releases with respect to non-VA 
medical providers, the RO should 
obtain copies of all records from the 
identified treatment sources.  All 
records obtained should be associated 
with the claims folder.  

2. The veteran should be afforded special 
VA otolaryngological and audiological 
examinations to ascertain the degree 
of severity of his left ear hearing 
loss.  The claims folder should be 
made available to the examiners for 
review purposes prior to the 
examinations, and the examiners should 
specifically state whether they 
reviewed the claims folder.  The 
examination reports should reflect 
consideration of the veteran's 
pertinent medical and employment 
history and complaints.  All pertinent 
clinical tests should be performed and 
clinical findings recorded.  The 
examiners must be furnished copies of 
both the old rating criteria for 
evaluation of hearing impairment 
(38 C.F.R. § 4.85) as in effect prior 
to June 10, 1999, and the revised 
rating criteria in effect on and after 
June 10, 1999.  The examiners should 
specifically comment as to whether 
they have reviewed both the old and 
new criteria.  The examiners should 
also evaluate and describe in detail 
the effect of the service-connected 
left ear hearing loss on the veteran's 
industrial capability.  The examiners 
must set forth in detail the rationale 
underlying any conclusions drawn or 
comments and opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record.

3. In connection with the notification of 
the veteran of the examinations 
scheduled in connection with this 
Remand Order, the RO should inform him 
of the consequences of failure to 
report for any scheduled examination 
without good cause.  38 C.F.R. § 3.655 
(1999).

4. The RO should ensure that all 
requested development has been 
completed (to the extent possible) in 
compliance with this Remand Order.  If 
actions taken are deficient in any 
manner, including if the examination 
reports do not contain the comments 
requested, appropriate corrective 
action should be undertaken.  See 
Stegall.

5. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased 
rating for left ear hearing loss may 
now be granted.  In adjudicating the 
claim, the RO should assign a 
percentage disability rating under 
either the old criteria for evaluation 
of hearing impairment (38 C.F.R. 
§ 4.85) as in effect prior to June 10, 
1999, or the revised criteria in 
effect on and after June 10, 1999, 
whichever is more favorable to the 
veteran.  See Karnas.  The RO must 
provide adequate reasons and bases for 
its determinations and address all 
issues and concerns noted in this 
Remand Order.

6. If the decision remains adverse to the 
veteran, he should be furnished an 
appropriate SSOC which summarizes the 
pertinent evidence, cites all 
applicable law and regulations (to 
include the old and new rating 
criteria pertaining to evaluation of 
hearing impairment), and reflects 
detailed reasons and bases for the 
decision.  He should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals







